PROB 35                                                                         Report and Order Terminating Supervision
(Reg 3/93)                                                                               Prior to Original Expiration Date



                                        UNITED STATES DISTRICT COURT
                                                  FOR THE
                                    EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                   Crim. No. 7:09-CR-116-1BO

APRIL LITISHA WYNN

        On June 5, 2018, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

                                                       I declare under penalty of perjury that the foregoing
                                                       is true and correct.


                                                       /s/ Van R. Freeman, Jr.
                                                       Van R. Freeman, Jr.
                                                       Deputy Chief U.S. Probation Officer
                                                       150 Rowan Street Suite 110
                                                       Fayetteville, NC 28301
                                                       Phone: 910-354-2542
                                                       Executed On: January 22, 2021


                                                 ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        ;   'l   day of   YM            , 2021.




                                                              Terrence W. Boyle
                                                              United States District Jud e




                  Case 7:09-cr-00116-BO Document 68 Filed 01/28/21 Page 1 of 1
